Citation Nr: 1731380	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-01 287	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and was activated for active duty service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's right ear hearing loss resulted from acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for right ear hearing loss, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a right ear hearing loss disability, which is the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss as a result of his in-service exposure to acoustic trauma, including as the result of heavy artillery fire.  See May 2013 Notice of Disagreement.  

The Veteran was afforded a VA examination in January 2013.  Audiometry revealed that the Veteran's right ear puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
RIGHT
65
80
85
85

His right ear puretone average was 75 decibels and his speech recognition was 58 percent.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The Veteran therefore has a current hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.303, 3.385.

In-service noise exposure was conceded in the January 2013 VA examination based on the Veteran's military occupational specialty (MOS) as a Heavy Weapons Infantryman. 

The Veteran was afforded a VA examination in January 2013 and a subsequent DBQ in April 2013 for his claimed right ear hearing loss disability.  The examiner opined that hearing loss was less likely as not caused by or a result of military acoustic trauma, as there was no shift in hearing sensitivity found between entrance and discharge.  The examiner also stated that there was no evidence of noise injury while Veteran was in service for the right ear.  

Although the Veteran's service treatment records are silent for complaints of hearing loss, the Veteran has consistently asserted in his statements and at the April 2017 Travel Board hearing that he has experienced decreased hearing acuity since his active military service, and that his symptoms have worsened since that time.  

The Board finds that the Veteran is both competent and credible to report some degree of hearing loss as well as the circumstances of his service, and there is no evidence which contradicts his report.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board further finds that the Veteran is credible with regard to his contentions that his hearing loss has gradually worsened since his active duty service, indicating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that there is a negative etiological opinion of record in the form of the January and April 2013 VA examination and DBQ; however, the Board declines to accept this opinion, as it failed to address the previously-conceded in-service noise exposure.  Significantly, the examiner's negative nexus opinion is based solely on the absence of documented in-service hearing loss or noise injury.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).  The Board also finds significant that service-connection has been established for left ear hearing loss and tinnitus.

Because the VA examiner's opinion is based solely upon the absence of documented hearing loss upon separation and a lack of a shift in hearing acuity during service, the Board finds the opinion to be of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Here, the Veteran has competently and credibly reported a continuity of symptomatology of right ear hearing loss since his active service, which suggests a link between his currently diagnosed right ear hearing loss and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board resolves all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt is resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss is warranted.  

ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


